Citation Nr: 1512313	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for hemorrhoids.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1996 to October 2005.

These matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a May 2014 decision, the Board remanded the matters to the agency of original jurisdiction (AOJ) for additional development.  The matter as to a compensable rating for hemorrhoids has been returned for appellate review.

The matter of entitlement to TDIU was also remanded in May 2014, with the directive that the RO adjudicate the claim in the first instance.  The Veteran did not file a notice of disagreement with the November 2014 rating decision denying this benefit in the first instance, though the AOJ issued a supplemental statement of the case addressing the matter in June 2014.  The Veteran's representative observed in February 2015 argument that there is no Notice Disagreement submitted on the denial for entitlement to TDIU.  However, the Veteran has until November 2015 to file a notice of disagreement with rating decision and therefore it will remain listed as an issue for purposes of this decision but not directly addressed in this Remand.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional medical evidence is needed in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2014).  

The Veteran's service-connected hemorrhoids are rated noncompensable.  Pursuant to relevant rating criteria at 38 C.F.R. § 4.114, Diagnostic Code 7336, mild or moderate internal or external hemorrhoids are noncompensable.  Id.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.

As noted in the May 2014 Board remand, the Veteran urged that his March 2011 VA examination was inadequate to assess the severity of his disability because he was not having a hemorrhoid outbreak at the time of the examination.  The Board remanded the matter in order afford the Veteran the opportunity for examination to assess the current severity of the service-connected disability.  The examination was to be and provided on a flexible schedule to increase the likelihood that they would be performed while the Veteran's hemorrhoids were active.  

The examination report is dated in June 2014.  The VA examiner reported that the Veteran did not have a diagnosis of hemorrhoids, and no opinion was provided.  It was indicated that a physical examination was not performed for the condition because his May 2014 primary care provider (PCP) examination was visually normal.  "Veteran does not have hemorrhoids, his last PCP exam was visually normal."  The examiner also noted, "The last PCP (Dr. Samuel Teferra at Research Med. Center) evaluation on 5/27/2014 there were no hemorrhoids diagnosis, but the test for an Occult Blood was positive."  It also indicates that the Veteran's CPRS records were reviewed by the examiner along with the c-file.  

The Veteran urges in February 2015 argument from his representative that the June 2014 VA examination report was inadequate because the examiner did not perform an actual examination to determine if the Veteran has hemorrhoids.  The examiner instead relied on the report of the last PCP evaluation report.  This report revealed the Occult Blood was positive but was reportedly visually normal.  The Veteran reports he has been having rectal bleeding and the May 2014 evaluation noted the Occult Blood was positive.  He is service-connected for hemorrhoids and the focus of this appeal is to determine the manifestations of this disability.  The representative requested that VA obtain a clarification on the cause of the Veteran's bleed if it is not due to hemorrhoids and to assess the current manifestations of the disability.

Under Barr v. Nicholson, 21 Vet. App. 303 (2007), once VA has provided a VA examination, it is required to provide an adequate one.  As hemorrhoids are a disease prone to periods of activity and inactivity, the Veteran must be afforded a new VA examination on remand as the prior examination reports are not wholly sufficient.  As emphasized by the Board in May 2014, additional flexibility in scheduling the medical examination is necessary to ensure that the hemorrhoids are examined while they are active.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).  The Board finds the current examination inadequate as it did not involve an actual examination of the condition or provide an opinion.  

Additionally, the Board notes that the record on appeal does not contain the aforementioned May 2014 PCP note.  Inasmuch as it is apparent that the Veteran has undergone additional treatment for the disability on appeal, these records should be sought on remand.  

The matter of TDIU is held in abeyance as noted in the Introduction.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the proper release from the Veteran, obtain copies of updated VA and private treatment records to include the May 2014 PCP treatment note referenced in the June 2014 examination report.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his diagnosed hemorrhoids.  The entire electronic record associated with the claim must be reviewed by the examiner.

All diagnostic testing to make this determination must be ordered, and such tests must be provided on a flexible schedule to increase the likelihood that they are performed while the Veteran's hemorrhoids are active.  The Veteran must cooperate with the AOJ to ensure that the examination is undertaken during an appropriate time period.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must describe all symptomatology due to the Veteran's hemorrhoids.  All examination findings, along with the complete rationale for each opinion expressed and conclusion reached, must be set forth in the report.  It should be noted whether there are large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  If no hemorrhoids are present, the examiner should opine as to the cause of the Veteran's rectal bleed symptoms.  

3.  Finally, review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




